Citation Nr: 1540752	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  12-00 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected right knee traumatic arthritis.

2.  Entitlement to a rating in excess of 10 percent for service-connected left knee traumatic arthritis.


REPRESENTATION

The Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1976 to September 1977.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the St. Petersburg, Florida Department of Veteran Affairs (VA) Regional Office (RO) that continued separate 10 percent evaluations for the Veteran's service-connected right and left knee traumatic arthritis.  The Board notes that the rating decision on appeal also denied a higher rating for a service-connected back disability, that the Veteran initiated a timely appeal of that matter, and a statement of the case was issued.  However, he expressly withdrew his appeal in that matter in his November 2011 substantive appeal.  While the Veteran initially requested a hearing before the Board, he withdrew that request by a February 2012 correspondence.


FINDINGS OF FACT

1.  At no time during the period on appeal has the Veteran's right knee traumatic arthritis been shown to produce ankylosis, recurrent subluxation or lateral instability, dislocation or removal of the semilunar cartilage, impairment of the tibia or fibula, genu recurvatum, flexion limited to 30 degrees, or extension limited to 15 degrees.

2.  At no time during the period on appeal has the Veteran's left knee traumatic arthritis been shown to produce ankylosis, recurrent subluxation or lateral instability, dislocation or removal of the semilunar cartilage, impairment of the tibia or fibula, genu recurvatum, flexion limited to 30 degrees, or extension limited to 15 degrees.



CONCLUSIONS OF LAW

1.  A higher rating is not warranted for service-connected right knee traumatic arthritis.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes (Codes) 5256-63(2015). 

2.  A higher rating is not warranted for service-connected left knee traumatic arthritis.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes (Codes) 5256-63(2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in April 2010, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence that VA would attempt to obtain, and of how VA assigns disability ratings and effective dates.  The Veteran has had ample opportunity to respond and has not alleged that any notice was less than adequate.  Thus, VA's duty to assist has been met.

In addition, the Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  In addition, VA examinations were conducted in April 2010, September 2012, and May 2015.  Together, the reports of these examinations reflect consideration of the entire record, thorough examination of the Veteran, and describe all pathology associated with his right and left knee disabilities in sufficient detail to allow for application of the appropriate rating criteria.  The Veteran has not alleged that any pertinent evidence remains outstanding, or that any VA examinations were inadequate.  The Board acknowledges that significant amounts of evidence have been added to the record since the Veteran's November 2011 statement of the case (SOC), and it has not been considered by the Agency of Original Jurisdiction (AOJ) in the first instance.  However, such consideration was waived by the Veteran by an August 2015 correspondence.  Accordingly, the Board finds that the record includes adequate medical evidence to support a decision on the merits; VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In a claim for increase, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that demonstrate distinct time periods when the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, staged ratings are to be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as demonstrated below, nothing suggests that the Veteran's right or left knee disabilities have been productive of distinctly different levels of impairment warranting such "staged" ratings during the period on appeal.

The Veteran's right and left knee traumatic arthritis are currently rated under Code 5003, which provides that such disability be rated as degenerative arthritis (Code 5010).  Under Code 5010, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  Here, the controlling Codes for limitation of knee motion are Codes 5260 and 5261.  However, when limitation of motion of the specific joints involved is noncompensable under the appropriate Codes, a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003.  

Under Codes 5260 and 5261, flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260.  Extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Code 5261.  Flexion of the knee to 140 degrees is considered full, and extension to 0 degrees is considered full.  38 C.F.R. § 4.71, Plate II.  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

The Veteran's right and left knee traumatic arthritis may also warrant separate ratings under Code 5257 for recurrent subluxation or lateral instability.  See VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98 (August 1998).  Under that Code, a 10 percent rating is warranted if subluxation or instability is slight, a 20 percent rating is warranted if moderate, and a 30 percent rating is warranted if severe.  38 C.F.R. § 4.71a, Code 5257.  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

April 2009 VA records note the Veteran complained of chronic bilateral knee pain.  In April 2010, the Veteran rated his daily knee pain at 8/10 in severity.  He said his pain was exacerbated by activities, and prevented him from prolonged walking and sitting, as well as heavy lifting.  X-rays of both knees showed mild degenerative changes, left greater than right.  

On April 2010 VA examination, the Veteran complained of daily bilateral knee pain with sitting, standing, and walking up and down stairs.  He also reported buckling, but denied locking, instability, incapacitating episodes, flare-ups, problems with repetitive use, or interference with his job or daily activities.  On physical examination, no swelling, cellulitis, or deformities were found.  There was medial and lateral joint line tenderness, and a positive patellar grind test.  There was no objective evidence of instability to varus, valgus, anterior, or posterior stressing.  McMurray's tests were negative bilaterally.  The Veteran could extend to zero degrees and flex to 140 degrees bilaterally, but complained of pain throughout.  There was no additional functional limitation found due to pain, fatigue, or lack of endurance on repetitive testing.

May 2010 Social Security Administration (SSA) records show that the Veteran said he could no longer run and walk long distances, bend to tie his shoelaces, or put on pants.  He said he no longer does yard work because of his back and knees.  He stated his disabilities affected his ability to lift, squat, bend, stand, reach, walk, sit, kneel, and climb stairs.  He reported being able to walk for half a block before needing to rest three to five minutes, and said he stopped working in October 1997 because of his conditions (which included knee problems).  

A February 2012 private evaluation indicates that the Veteran's bilateral knee disability had become significantly worse since service connection was originally awarded.  The examiner noted increasing pain in the lateral and medial compartments, unpredictable giving out bilaterally, occasional and unpredictable locking during ambulation, swelling in the anterior compartment, popping with motion, and palpable clicking, popping, and crepitus.  The examiner also noted that the Veteran was issued bilateral knee braces by VA.  Flexion in both knees was 50 degrees, with pain.  The examiner opined that the Veteran is a candidate for orthopedic surgical evaluation to determine if he is a candidate for joint replacement surgery.  

On September 2012 VA knee examination, the Veteran reported his knees are worse when it rains or during cold weather and that they sometimes swell, mostly when it is going to rain.  He also reported chronic stiffness in the knees and some occasional numbness in his feet that lasts up to five or ten minutes.  He denied any flare-ups.  On physical examination, range of motion testing showed full extension bilaterally, with no objective evidence of pain.  The Veteran could flex his knees to 140 or greater degrees bilaterally as well, though pain was noted at 120 degrees.  There was no additional limitation of motion on repetitive testing, but the examiner did note functional loss due to pain bilaterally.  He also noted bilateral tenderness or pain to palpation for the joint line or soft tissues of both knees.  Muscle strength was normal, and there was no objective evidence of lateral instability.  There was also no evidence or history of recurrent patellar subluxation or dislocation of either knee.  The Veteran had not had any meniscal conditions or knee surgeries.  He did, however, require the use of braces (occasionally) and canes (regularly) to ambulate.  Imaging studies confirmed the presence of arthritis.  There was no X-ray evidence of patellar subluxation.

On May 2015 VA examination, the Veteran reported bilateral knee swelling and pain, and said he occasionally cannot move them.  He denied locking, giving way, flare-ups, or any new injuries, injections, or surgeries.  He did endorse functional impairment due to limited motion.  On physical examination, range of motion testing showed right knee flexion from zero to 110 degrees and extension from 110 to zero degrees.  Left knee flexion was from zero to 130 degrees, and extension was from 130 to zero degrees.  The range of motion itself was not found to contribute to functional loss in either knee.  Pain was noted bilaterally during rest, non-movement, and weight-bearing.  The examiner also found objective evidence of moderate localized tenderness or pain on palpation of the joint or associated soft tissue along the medial joint line.  There was also objective evidence of crepitus bilaterally.  Repetitive use did not yield additional functional loss or limitation of motion.  Although the Veteran was not being examined immediately after repetitive use over time, the examiner nonetheless indicated that there was no significant functional limitation due to pain, weakness, fatigability, or incoordination in either knee.  There was no evidence of ankylosis on either side.  Muscle strength was normal bilaterally, and there were no signs of atrophy.  There was no history of recurrent subluxation or lateral instability, and testing found no objective evidence of instability in either knee.  The Veteran was noted to have had a meniscal tear on both sides with frequent episodes of joint pain.  He required occasional use of braces and constant use of canes to walk.  No other pertinent physical findings were found.  He was not found to have such diminished function that amputation with prosthesis would equally serve him.  X-rays conducted at the time indicated no significant osteoarthritic changes or focal abnormalities.  The examiner opined that the Veteran's bilateral knee disability would cause difficulty sitting and standing for prolonged periods and impair his ability to perform lifting, pulling, pushing, and squatting as would be required by physical employment.  However, it was felt that he may be able to perform tasks required for sedentary employment.

At the outset, the Board notes that it has considered Codes 5256 (for ankylosis of the knees), 5258 (for symptomatic dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint), 5259 (for symptomatic removal of the semilunar cartilage), 5262 (for impairment of the tibia and fibula), and 5263 (for genu recurvatum).  However, as discussed in greater detail below, these Codes are not applicable to the present analysis because the requisite pathology is not shown in the Veteran's case.  

In so finding, the Board acknowledges that the May 2015 VA examination report indicates a history of bilateral meniscal tears (i.e., dislocation of the semilunar cartilage), but finds that the evidence does not suggest that such is accompanied by frequent episodes of locking, pain, and effusion into the joint).  In particular, although the Veteran has been shown to frequently complain of bilateral knee pain, the majority of the Veteran's reported symptoms to include at the most recent VA examination note that the Veteran's denies locking and nothing of record suggests frequent episodes of effusion into the joint.  Similarly, the Board also acknowledges that Code 5003 for degenerative arthritis also includes its own diagnostic criteria with a maximum rating of 20 percent.  However, such criteria are to be used only in the absence of limitation of motion, and the Veteran's combined rating for the knees is already 20  As the evidence clearly shows that the Veteran does have at least some limitation of motion, such criteria do not apply.  The Board also notes there is a notation in the May 2015 VA examination report that ankylosis is a contributing factor to the Veteran's impairment.  However, such notation is not probative evidence of actual ankylosis, as the examiner later expressly finds no evidence of ankylosis, and more importantly, the remainder of the examination report (as well as all other evidence of record) demonstrates that the Veteran clearly has nearly full range of motion in both knees, which logically precludes the possibility that the joints are ankylosed, as such condition suggests severe stiffness or immobility of a joint. 

The Board has also considered whether the evidence has presented any indication of neurological symptoms or manifestations associated with the Veteran's left or right knee traumatic arthritis.  Therefore, the Board finds the preponderance of the evidence is against a finding that the Veteran's left or right knee traumatic arthritis is productive of additional neurological impairment warranting separate compensation.  In this regard, the Board is cognizant that the Veteran is in receipt of ratings for radiculopathy of the lower extremities, but these symptoms have been shown to be part of the service-connected back (thoracolumbar) disability and not the knee disabilities in appellate status.  Consequently, what remains for consideration is whether higher ratings are warranted based on limitation of motion under Codes 5260-61, or whether separate ratings are warranted for recurrent subluxation or lateral instability under Code 5257.  

Based on a review of the evidence, the Board finds that the preponderance of the evidence is against a finding that a higher rating is warranted for either knee based on limitation of motion.  At the very most, the Veteran has been shown to have right knee flexion limited to 110 degrees (on May 2015 examination), and left knee flexion limited to 120 degrees of active motion (on September 2012 examination).  The Veteran has consistently been shown to have greater range of motion that 30 degrees, even when considering functional impairment.  In so finding, the Board is mindful of the Veteran's various subjective complaints, but notes that nothing of record indicates that such factors have caused additional loss of motion to a level approximately this next level of severity.  Therefore, the Board finds that higher ratings are not warranted for the Veteran's left and right knee traumatic arthritis based on limitation of motion.

Turning to Code 5257, the Board notes that the preponderance of the evidence is also against a finding that either the Veteran's left or right knee traumatic arthritis has been manifested by recurrent subluxation or lateral instability.  In so finding, the Board acknowledges that the Veteran reported buckling of the knee in April 2010, unpredictable giving out was noted on February 2012 private evaluation, and he requires the use of braces occasionally.  However, with the exception of those examples, the Veteran has largely denied a history of recurrent subluxation or lateral instability.  Most notably, there is no objective evidence of lateral instability or recurrent subluxation in the record.  The September 2012 VA examiner specifically found no X-ray evidence of patellar subluxation.  Absent such evidence, there is no basis upon which a separate rating may be awarded for those symptoms, as they are not symptoms which are subject to lay observation, but rather require medical expertise to identify.  That is, although the Veteran is clearly competent to relate that he has fallen or feels that his legs give way, he is not competent to provide the reason for his fall or to specifically provide that the reason is instability of the knee, versus other causes, such as foot problems, etc.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  Therefore, a separate rating for recurrent subluxation or lateral instability is not warranted under Code 5257 for either knee.  

In a claim seeking an increased rating of a service-connected disability, VA regulations allow for the assignment of a higher rating up to one year prior to receipt of a formal claim for increase when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. § 3.400(o)(2).  In this case, the Veteran's claim for an increased rating for the service-connected left and right knee disabilities was received on March 31, 2010.  Thus, the Board has also considered whether there is evidence of a worsening of the Veteran's service-connected knee disabilities in the preceding year.  However, treatment records note only complaints of bilateral knee pain between March 2009 and March 2010, and there is no evidence addressing more substantial features of his knee disabilities during such time.

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for the above disabilities.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran's left and right knee disabilities manifest as limited motion and associated subjective factors such as pain, swelling, and stiffness.  Therefore, the Board finds that the associated symptomatology and degree of disabilities shown are entirely contemplated by the rating schedule.  Notably, the evidence does not present an unusual or exceptional disability picture from that contemplated by the applicable criteria.  Therefore, referral for extraschedular consideration is not warranted.

The Board has also considered whether an implicit claim for a total disability rating based on individual unemployability (TDIU) due to service-connected postoperative residuals of a left medial meniscectomy with scar and arthritis has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  Although the Veteran has alleged during the course of this appeal that he stopped working in 1997 due, in part, to knee problems, the Board notes that his claim seeking TDIU was adjudicated separately as a formal claim.  October 2013 and August 2015 rating decision denied that claim.  The Veteran did not file a timely notice of disagreement initiating an appeal of the October 2013 decision, and has not to date done so for the August 2015 decision.  Regardless, the Board notes that the matter is not before the Board under Rice as part and parcel of the present appeal because the evidence does not in fact suggest that he is unable to obtain or pursue substantially gainful employment due solely or specifically to the service-connected knee disabilities presently on appeal.  Specifically, while there is evidence suggesting that he may be unemployable, such evidence primarily attributes his occupational impairment to psychiatric rather than physiological factors.  Notably, on May 2015 VA examination, the examiner specifically found that while his knee disabilities may impede his ability to perform physical labor, they would not preclude sedentary employment.  Therefore, the Board finds the evidence does not reasonably raise the matter of total unemployability as part and parcel of the present appeal seeking a higher rating for left and right knee traumatic arthritis.

In summary, the Board finds that the preponderance of the evidence is against a finding that higher or separate ratings are warranted based on subluxation, instability, or traumatic arthritis (based on limitation of motion), or that there is another basis for awarding a rating in excess of 10 percent for either the Veteran's service-connected left or right knee traumatic arthritis.  Therefore, the benefit of the doubt rule does not apply, and the appeal must be denied.  Gilbert, 1 Vet. App. at 55. 


ORDER

The appeal is denied.



____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


